Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Pursuant to the preliminary amendment dated 9/9/2020, claims 1-10 are amended. No claims are newly added or canceled.
Claims 1-10 are pending in the instant application and are examined on the merits herein.
Priority
The application is a National Stage entry of PCT/IT2017/000296 filed on 12/19/2017.
Information Disclosure Statement
The information disclosure statement (IDS) dated 9/9/2020 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, except where noted.  Accordingly, the IDS has been placed in the application file and the information therein has been considered as to the merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (CN 106279726 A, Jan 2017, IDS) in view of, Njikang et al. (US 2013/0203696, IDS), further in view of Zhang et al. (US 2002/0141968, PTO-892), further in view of Wortzman et al (US 2009/0204101, PTO-892), further in view of Kim et al. (US 2018/0325798, filed 2016, PTO-892).
Sun discloses a method of making a hyaluronic acid based dermal filler by: i) mixing hyaluronic acid and sodium hydroxide; ii) separately mixing BDDE cross linker and sodium hydroxide then; iii) mixing i) and ii) at 15-30°C for 10 min., followed by ultrasonication at 25-45 kHz for 10-50 min, then adjustment to pH 7.1-7.5 and addition of ethanol to form a gel. (Examples 3-5, Claims 1-10) Sun further discloses that: the mass ratio of sodium hyaluronate to crosslinking agent is 5-50:1. (Claim 5)
Sun does not teach: 1) the use of a PEG as a crosslinker; 2) incubation of the HA gel post ultrasonication; 3) subdividing the HA gel feedstock into a plurality of aliquots or 4) that the alkali may be present at 25-60%.
Njikang exemplifies a method for preparing a dermal filler by mixing hyaluronic acid, a star PEG epoxide cross linker at 3-15 %, (see Figure 5) and sodium hydroxide. (Example 6, ¶0130)
Wortzman discloses that in the process of making hyaluronic acid based dermal fillers that the HA gel can be incubated at 40°C for 4 hours. (¶0104)
Zhang discloses that hyaluronic acid based gels can be packaged in individual syringes then grouped into packs of 8. (¶0055)
Kim discloses preparation of crosslinked hyaluronic acid gels under alkaline condition wherein the alkaline reagent is at 1-25%. (¶026)
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). (MPEP § 2144.05(I)) Moreover, differences in concentration or temperature will not support the patentability of subject matter encompassed by the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). (MPEP § 2144.05(II))  “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).
Applicant’s specification has been fully considered but is not deemed persuasive as to the nonobviousness and/or unexpected results of the claimed invention over the prior art.  Evidence as to unexpected benefits must be'' clear and convincing'' In re Lohr, 137 USPQ 548 (CCPA 1963).  In the instant case, the specification contains no working examples showing any evidence of how the instant process results in a HA gel dermal filler with a surprising or unexpected property.
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art. 
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claims 1-3, 8 and 10 of the instant application are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 2 of copending application US 16/959133, in view of Wortzman (referenced as detailed above).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the method of ‘133 anticipates the instant claims save for the step of incubating, which is rendered obvious via the teaching of Wortzman.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claims 1-3, 8 and 10 of the instant application are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 2 of copending application US 16/959138, in view of Wortzman and Zhang (referenced as detailed above).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the method of ‘138 anticipates the 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

	Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:00 AM – 3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	/DALE R MILLER/           Primary Examiner, Art Unit 1623